DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, 13, 14,  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9, 12, 13 of U.S. Patent No 10524181. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in every aspect than the patent 10524181 and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.
US patent(US 10524181 B2)
Instant Application 16/730797
1. A method for transmitting a downlink packet by a base station in a wireless communication system, the method comprising:
 establishing at least one bearer with a terminal; 

receiving, from an user plane function, the downlink packet for the terminal, the downlink packet including information associated with quality of service (QoS) flow;

 determining whether a first bearer to map a first QoS flow associated with the downlink packet exists based on the information associated with QoS flow; 

establishing the first bearer to map the first QoS flow in case that the first bearer to map the first QoS flow associated with the downlink packet does not exist; 

transmitting, to the terminal, the downlink packet over the first bearer, the downlink packet including the information associated with QoS flow; and 


the uplink packet belonging to the first QoS flow corresponding to the information associated with QoS flow included in the downlink packet.


2. The method for claim 1, further comprising: transmitting, to the terminal, the downlink packet over the first bearer in case that the first bearer to map the first QoS flow associated with the downlink packet exists.



4. The method of claim 1, wherein determining whether the first bearer to map the first QoS flow associated with the downlink packet exists is performed by a layer above a packet data convergence protocol (PDCP) layer.


5. A method for receiving a downlink packet by a terminal in a wireless communication system, the method comprising: 




in case that the first bearer to map the first QoS flow associated with the downlink packet does not exist based on information associated with QoS flow included in the downlink packet received by the base station from an user plane function; 

receiving, from the base station, the downlink packet over the first bearer, the downlink packet including the information associated with QoS flow; and 

transmitting, to the base station, an uplink packet over the first bearer, the uplink packet belonging to the first QoS flow corresponding to the information associated with QoS flow included in the downlink packet.



9. A base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: 

establish at least one bearer with a terminal, receive, from an user plane function, a downlink packet for the terminal, the downlink packet including information associated with quality of service (QoS) flow, 

determine whether a first bearer to map a first QoS flow associated with the downlink packet exists based on the information associated with QoS flow, establish the first bearer to map the first QoS flow, in case that the first bearer to map the first QoS flow associated with the downlink packet does not exist, transmit, to the terminal, the downlink packet over the first bearer, the downlink packet including the information associated with QoS flow, and receive, from the terminal, 


an uplink packet over the first bearer, the uplink packet belonging to the first QoS flow corresponding to the information associated with QoS flow included in the downlink packet.

12. The base station of claim 9, wherein the controller is configured to determine whether the first bearer to map the first QoS flow associated with the downlink packet exists by a layer above a packet data convergence protocol (PDCP) layer.


13. A terminal, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to:
 

establish at least one bearer with a base station, establish a first bearer to map a first quality of service (QoS) flow associated with a downlink packet, 



in case that the first bearer to map the first QoS flow associated with the downlink packet does not exist based on information associated with QoS flow included in the downlink packet received by the base station from an user plane function, receive, from the base station, the downlink packet over the first bearer, the downlink packet including the information associated with QoS flow, and transmit, to the base station,

 an uplink packet over the first bearer, the uplink packet belonging to the first QoS flow corresponding to the information associated with QoS flow included in the downlink packet.



establishing at least one data radio bearer (DRB) with a terminal; 

receiving, from a network entity for a user plane function (UPF), a downlink (DL) packet associated with information for identifying a quality of service (QoS) flow; 

identifying whether a DRB to which to map the QoS flow exists among the established at least one DRB, wherein the QoS flow to the DRB mapping is based on the information for identifying the QoS flow;
 in case that the DRB to which to map the QoS flow does not exist among the established at least one DRB, establishing the DRB;

 transmitting, to the terminal, the DL packet over the DRB, the DL packet being associated with the information for identifying the QoS flow; and


 the UL packet belonging to the QoS flow corresponding to the information for identifying the QoS flow associated with the DL packet.  

2. The method for claim 1, further comprising: in case that the DRB to which to map the QoS flow exists among the established at least one DRB, transmitting, to the terminal, the DL packet over the DRB.  


6. The method of claim 1, wherein the identifying of whether the DRB to which to map the QoS flow exists is performed by an upper layer of a packet data convergence protocol (PDCP) layer.  


7. A method performed by a terminal in a wireless communication system, the method comprising: 

establishing at least one data radio bearer (DRB) with a base station; establishing a DRB to which to map a quality of service (QoS) flow associated with a downlink (DL) packet, 

in case that the DRB to which to map the QoS flow associated with the DL packet does not exist among the established at least one DRB, wherein the QoS flow to the DRB mapping is based on information for identifying the QoS flow;



 receiving, from the base station, the DL packet over the DRB, the DL packet associated with the information for identifying the QoS flow; and

 transmitting, to the base station, an uplink (UL) packet over the DRB, the UL packet belonging to the QoS flow corresponding to the information for identifying the QoS flow associated with the DL packet.  


13. A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to:
 establish at least one data radio bearer (DRB) with a terminal, receive, from a network entity for a user plane function (UPF) via the transceiver, a downlink (DL) packet associated with information for identifying a quality of service (QoS) flow, 

identify whether a first DRB to which to map the QoS flow exists among the established at least one DRB, wherein the QoS flow to the DRB mapping is based on the information for identifying the QoS flow, in case that the DRB to which to map the QoS flow does not exist among the established at least one DRB, establish the DRB, transmit, to the terminal via the transceiver, the DL packet over the DRB, the DL packet being associated with the information for identifying the QoS flow, and receive, from the terminal via the transceiver, 

an uplink (UL) packet over the DRB, the uplink packet belonging to the QoS flow corresponding to the information for identifying the QoS flow associated with the DL packet.  

14. The base station of claim 13, wherein the identifying of whether the DRB to which to map the QoS flow exists is performed by an upper layer of a packet data convergence protocol (PDCP) layer.  

19. A terminal in a wireless communication system, the terminal comprising: 
a transceiver; and a controller configured to: establish at least one data radio bearer (DRB) with a base station,
 establish a first DRB to which to map a quality of service (QoS) flow associated with a downlink (DL) packet,



 in case that the DRB to which to map the QoS flow associated with the DL packet does not exist among the established at least one DRB, wherein the QoS flow to the DRB mapping is based on information for identifying the QoS flow, receive, from the base station via the transceiver, the DL packet over the DRB, the DL packet associated with the information for identifying the QoS flow, and transmit, to the base station via the transceiver,

 an uplink (UL) packet over the DRB, the uplink packet belonging to the QoS flow corresponding to the information for identifying the QoS flow associated with the DL packet.  




Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474